Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 3. The appliance of claim 1 

Reasons for Allowance
Claims 1, 3-8, and 23 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or render obvious an appliance for intra-oral delivery of an agent with the appliance having a shell with a plurality of sidewalls with cavities to receive teeth, an inner surface shaped to apply a resilient positioning force to the teeth, an integrally formed reservoir integral to at least one sidewall, a rate controlling membrane configured to perform a controlled-release of an agent stored in the reservoir into the mouth of the patient through diffusion through the membrane, the membrane having pores with a diameter based on the molecular weight of the agent and configured to disperse the agent into the mouth, the pore configured to open when the appliance is worn by the patient at least in part due to the body temperature of the patient’s mouth in combination with the other claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P SAUNDERS whose telephone number is (571)270-3250. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.P.S/Examiner, Art Unit 3772                                                                                                                                                                                                        06/02/2022
/EDWARD MORAN/Primary Examiner, Art Unit 3772